DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection element” in claims 1, 12, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 17 is objected to because of the following informalities:  
The preamble of claim 17 recites “The present disclosure includes disclosure of a method for monitoring the dilation of a luminal organ with a balloon catheter, the method comprising the steps of:”, which it appears should instead recite “A method for monitoring the dilation of a luminal organ with a balloon catheter, the method comprising the steps of:”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 10, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mashimo et al. (US Publication No. 2010/0113939 A1).

	Regarding claim 1, Mashimo et al. discloses a system for monitoring luminal organ dilation, comprising: 

the balloon capable of inflation and deflation and comprising a first diameter, a second diameter and an initial internal pressure (see Figure 7 and [0036]); 
wherein the balloon catheter is capable of being deployed inside a luminal organ, the luminal organ having a dilated diameter and an undilated diameter (see [0023]); 
wherein the initial internal pressure is sufficient to inflate the balloon to at least the first diameter, the first diameter equal to the undilated diameter such that the balloon contacts the walls of the luminal organ (see [0036]); and 
wherein the detection element collects and sends data about the balloon or luminal organ to a control device (14) (see Figures 1 and 3a and [0025]-[0026], [0028], and [0041]-[0042]).
Regarding claim 2, Mashimo et al. discloses the balloon catheter is positioned inside of the luminal organ and the control device is positioned exterior to the luminal organ (see Figures 1 and 3a).
Regarding claim 3, Mashimo et al. discloses the detection element is a pressure sensor and the initial internal pressure is sufficient to keep the balloon in contact with the walls of a dilated luminal organ as the luminal organ dilates; and wherein when the balloon is at a second diameter in a dilated luminal organ the dilated diameter is equal to the second diameter (see [0025], [0031], and [0041]). 

Regarding claim 8, Mashimo et al. discloses the second diameter is smaller than the dilated diameter (see Figure 7 and [0031], [0038] and [0042]). Mashimo et al. describes stepwise dilation between an initial diameter and an endpoint diameter, wherein any of the intermediate diameters can correspond to Applicant’s claimed second diameter.
 Regarding claim 10, Mashimo et al. discloses the data from the detection element is indicative of the dilated or undilated state of the luminal organ (see Figure 3a and [0028] and [0031]).
Regarding claim 17, Mashimo et al. discloses a method for monitoring the dilation of a luminal organ with a balloon catheter, the method comprising the steps of:
inserting an uninflated balloon catheter into the luminal organ (see Figure 7; step 310 and [0035]); 
where the balloon catheter comprises at least one detection element (34a, 34b, 34c, 38a, 38b, 38c) configured to read and send data to an exteriorly positioned control device (12) in communication with the balloon catheter (see Figures 1-3a and [0025]-[0026], [0028], and [0041]-[0042]); 
inflating the balloon to a diameter so that it contacts the walls of the luminal organ (see Figure 7; step 320 and [0036]); 
receiving a data about the luminal organ at a control device (see Figure 7 and [0038] and [0041]-[0042]); and 

wherein the additional data indicates a drop in the internal pressure of the balloon or an increase in impedance (see [0028], [0031], and [0041]-[0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6, 9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashimo et al., further in view of O’Dea (US Publication No. 2019/0008443 A1).


Regarding claim 6, O’Dea teaches the initial internal pressure is 80 mmHg and the ending internal pressure is about 10 mmHg (see Figures 3, 7, and 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the initial internal pressure to about 100 mmHg, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233.
Regarding claim 9, it is noted Mashimo et al. does not specifically teach the balloon has a dumbbell shape. However, O’Dea teaches the balloon has a dumbbell shape (see Figures 9 and 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mashimo et al. to include the balloon has a dumbbell shape, as disclosed in O’Dea, so as to properly locate and retain the balloon in the cervix.
Regarding claim 11, Mashimo et al. discloses a system for monitoring luminal organ dilation, comprising: 
a balloon catheter (30) comprising an elongate member and a balloon (32) having a diameter, the balloon disposed on one end of the elongate member (see Figure 2), wherein the balloon is capable of inflation and deflation (see [0039]-[0040]); 
wherein the balloon has an internal pressure at a physiological level when disposed in an undilated luminal organ and the diameter is at a first diameter (see [0025] and [0028]).
It is noted Mashimo et al. does not specifically teach the internal pressure of the balloon decreases as the luminal organ dilates and the diameter increases. However, O’Dea teaches the internal pressure of the balloon decreases as the luminal organ dilates and the diameter increases (see Figures 3, 7, and 8 and [0193] and [0210]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mashimo et al. to include the internal pressure of the balloon decreases as the luminal organ dilates and the diameter 
Regarding claim 12, Mashimo et al. discloses the balloon catheter further comprises a detection element (34a, 34b, 34c, 38a, 38b, 38c) disposed on the balloon catheter (see Figure 2 and [0025]-[0026]). O’Dea also teaches the balloon catheter further comprises a detection element (35) disposed on the balloon catheter (see [0096]-[0098] and [0191]).
Regarding claim 13, Mashimo et al. discloses the balloon contacts the undilated luminal organ when at the first diameter (see [0036]). O’Dea also teaches the balloon contacts the undilated luminal organ when at the first diameter (see [0209]).
Regarding claim 14, Mashimo et al. discloses the detection element is disposed within the balloon and is a pressure sensor (see [0025]). O’Dea also teaches the detection element is disposed within the balloon and is a pressure sensor (see [0096]-[0098] and [0191]).
Regarding claim 15, Mashimo et al. discloses the detection element is disposed on the balloon and is a bio-impedance circuit (see [0026] and [0042]).
Regarding claim 16, O’Dea teaches the balloon comprises a second diameter larger than the first diameter, and the internal pressure of the balloon is lower at the second diameter than at the first diameter (see Figures 3, 7, and 8 and [0193] and [0210]).

Regarding claim 19, it is noted Mashimo et al. does not specifically teach the balloon is not further inflated as the luminal organ dilates. However, O’Dea teaches the balloon is not further inflated as the luminal organ dilates (see [0193] and [0210]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mashimo et al. to include the balloon is not further inflated as the luminal organ dilates, as disclosed in O’Dea, so as to maintain contact of the balloon with the cervix even as the degree of opening of the cervix increases while also providing an inversely proportional relationship between balloon pressure and degree of opening of the cervix that allows the degree of opening of the cervix to be readily determined (see O’Dea: [0210]).
.
.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashimo et al. and O’Dea, further in view of Condrea et al. (US Publication No. 2006/0178692 A1).

Regarding claim 5, Mashimo et al. teaches the luminal organ is the cervix (see [0024]). O’Dea also teaches the luminal organ is the cervix (see [0001]). It is noted neither Mashimo et al. nor O’Dea specifically teach the second diameter is about 10 cm. However, Condrea et al. teaches the second diameter is about 10 cm (see Figure 4 and [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mashimo et al. and O’Dea to include the second diameter is about 10 cm, as disclosed in Condrea et al., because such a size corresponds to a fully dilated cervix just prior to the induction of labor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ghodsian (US Publication No. 2016/0310707 A1) describes an inflatable system with one or more balloons that exerts controllable pressures on the cervical canal and monitors pressures inside the cervical canal to assist and monitor child-birth.
McCarthy et al. (US Publication No. 2018/0325445 A1) describes a dilation and measurement apparatus for promoting and assessing cervical ripening during induction of labor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DEVIN B HENSON/Primary Examiner, Art Unit 3791